Citation Nr: 1419080	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether a reduction in the evaluation for post-operative left arthroscopic ankle joint debridement with scars, from 30 to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from May 1996 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's evaluation for post-operative left arthroscopic ankle joint debridement with scars from 30 to 10 percent, effective July 1, 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals an Informal Hearing Presentation submitted by the Veteran's representative in April 2014.


FINDING OF FACT

The April 2010 rating decision in which the RO reduced the rating for a service-connected post-operative left arthroscopic ankle joint debridement with scars from 30 to 10 percent, and the February 2011 statement of the case (SOC), reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions. 


CONCLUSION OF LAW

As the RO's reduction of the rating for a service-connected post-operative left arthroscopic ankle joint debridement with scars from 30 percent to 10 percent, effective July 1, 2010 was not in accordance with law, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim for restoration of a 30 percent rating for service-connected post-operative left arthroscopic ankle joint debridement with scars, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.

II.  Restoration

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  In this case, based on the January 2010 VA examination, the RO, in an April 2010 rating decision, reduced the rating for service-connected post-operative left arthroscopic ankle joint debridement with scars from 30 percent to 10 percent, effective July 1, 2010.  

Historically, the Veteran was awarded service-connection for post-operative left arthroscopic ankle joint debridement with scars in a March 2004 rating decision. Such award was effective October 25, 2003, the day after the Veteran was discharged from active duty service.  This award was based on findings in the Veteran's service treatment records, including an in-service January 2003 operative report and a report of the February 2004 VA examination, which determined that the Veteran's current left ankle disability was more likely than not a result of the injury incurred in service. 

In October 2008, the Veteran submitted a claim for increase for all of his service-connected disabilities.

An December 2008 VA examination report reflected the Veteran's complaints of left ankle weakness, stiffness, swelling, giving way, lack of endurance, and fatigability.  He reported that he experiences left ankle pain about 3 times per week lasting for about 5 hours.  The Veteran reported that the pain is elicited by physical activity; and that it is relieved by rest.  The Veteran stated that he is unable to stand for a lengthy period of time; or to maintain physical activity.  Physical examination did not reveal any ankle deformity, to include the postoperative scars.  The examiner noted that the Veteran required a left ankle brace for ambulation in order to provide support with walking.  Left ankle range of motion was 20 degrees of dorsiflexion; and 45 degrees of plantar flexion.  X-ray of the left ankle was normal. The diagnosis was chronic left ankle sprain, with chronic recurrent ankle pain.  The examiner noted that the Veteran was working 60 hours per week in retail that required standing and walking.  She indicated that the Veteran was currently able to do routine daily activity.

Based on this examination, a January 2009 rating decision continued the 30 percent rating for the Veteran's left ankle disability.

A January 2010 VA examination report reflected the Veteran's complaints of weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  He reported flare-ups as often as 3 times per week and each time lasting for 1 day.  He indicated that the flare-ups are precipitated by physical activity and alleviated by rest.  The Veteran indicated that during the flare-ups he is unable exercise; he experiences limitation of motion of the left ankle; and he experiences difficulty with standing/walking.  The Veteran reported that standing and walking for long periods of time is painful.  He reported that he takes an anti-inflammatory medication most days.  Physical examination did not reveal any ankle deformity, to include the postoperative scars.  The examiner noted that the Veteran required a left ankle brace for ambulation in order to provide support with walking.  Left ankle range of motion was 20 degrees of dorsiflexion; and 45 degrees of plantar flexion.  X-ray of the left ankle was normal.  The diagnosis was chronic left ankle sprain, status post arthroscopic ankle joint debridement.  The examiner noted that during this examination the Veteran's ankle was symptomatic.  She noted that the Veteran works in a restaurant and in a store standing and walking for 67 hours per week; and that he was not limited in doing routine daily activity.

Based on this examination report, in the April 2010 rating decision, the RO reduced the rating for the Veteran's service-connected status-post left arthroscopic ankle joint debridement with scars from 30 percent to 10 percent, effective July 1, 2010.

As a result of the RO's March 2004 rating decision, the rating for the Veteran's service-connected status-post left arthroscopic ankle joint debridement with scars has been in effect for more than five years.  See Brown (Kevin) v. Brown, 5 Vet. App. 413, 418 (1993) (the duration for the purposes of 38 C.F.R. § 3.344(c) is measured from the effective date assigned the rating until the effective date of the actual reduction and not the date of the RO's proposal or ordering of a reduction).

As regards to disability ratings in effect for a period of five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  
In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, supra, at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

As noted above, as of the effective date of the reduction, the rating for the Veteran's service-connected status-post left arthroscopic ankle joint debridement with scars  had been in effect for more than five years; hence, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  The Board notes, however, the April 2010 rating decision that reduced the rating, as well as the February 2011 SOC, reflect that the RO failed to adequately consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

In this case, the RO did not address whether the VA examination used as a basis for the reduction was as full and complete as the examination on which the original rating was established, or whether the evidence demonstrated material improvement that would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  In addition, neither the April 2010 rating decision, nor the February 2011 SOC, includes adequate discussion of, or citation to, the provisions of 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, supra.  Accordingly, the 30 percent rating assigned for service-connected status-post left arthroscopic ankle joint debridement with scars is restored, effective July 1, 2010.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction. 


ORDER

The claim for restoration of a 30 percent rating for a service-connected post-operative left arthroscopic ankle joint debridement with scars, from July 1, 2010, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


